Case 4:17-cv-00051-JHM-HBB Document 56 Filed 08/16/19 Page 1 of 4 PageID #: 347




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF KENTUCKY
                                     AT OWENSBORO

 JACK JOHNSTON, et al.,                                         )
                                                                )
                  PLAINTIFFS/COUNTER-                           )          Electronically Filed
                  DEFENDANTS,                                   )
                                                                )
 v.                                                             ) Civil Action No. 4:17-CV-00051-JHM
                                                                )
 J&B MECHANICAL, LLC,                                           )
                                                                )
                  DEFENDANT/                                    )
                  COUNTERCLAIMANT.                              )

         JOINT MOTION FOR LEAVE TO FILE CONFIDENTIAL SETTLEMENT
                         AGREEMENT UNDER SEAL

         Defendant/Counterclaimant J&B Mechanical, LLC, jointly with named plaintiff Jack

 Johnston and nine other opt-in plaintiffs1 (together with Defendant, the “Parties”), through their

 undersigned counsel, and pursuant to Local Rule 5.7, move this Court for entry of an Order

 permitting the Parties to file their confidential settlement agreement under seal. A proposed

 order is attached.

                                           LAW AND ANALYSIS

         As explained in more detail in the Parties’ Joint Motion for Approval of Settlement (DN

 55), the Parties have reached a settlement in this Fair Labor Standards Act (“FLSA”) action that

 reflects a reasonable compromise over issues actually in dispute. The terms of the settlement are

 set forth in a confidential Settlement Agreement and General Release (the “Agreement”).

         The FLSA generally requires parties to submit any proposed settlement to the Court for

 approval. See, e.g., Schulte, Inc. v. Gangi, 328 U.S. 108, 133 n.8 (1946); Ross v. Jack Rabbit

 1
   Ten individuals, including Mr. Johnston, joined this suit during the applicable opt-in period and remain as active
 opt-in plaintiffs: Joey Floyd, Michael Fulkerson, Jason Hedgepath, Jonathan Hill, David Kitchens, Scott Moore,
 Chad Pryor, Hugh Rowe, and Brandon Tate.
Case 4:17-cv-00051-JHM-HBB Document 56 Filed 08/16/19 Page 2 of 4 PageID #: 348




 Servs., LLC, 2016 U.S. Dist. LEXIS 173292, at *4-5 (W.D. Ky. Dec.15, 2016). The FLSA does

 not, however, require that the settlement be entered on the public docket. While the public

 generally has an interest in access to judicial records, this interest may be overridden by the

 Parties’ interest in confidentiality, which is a critical aspect of the Parties’ agreement to settle

 this dispute. See Johnson v. Corr. Corp. of Am., 2014 U.S. Dist. LEXIS 111771, at *1 (W.D. Ky.

 Aug. 13, 2016) (right of public access to records is not absolute); Jessup v. Luther, 277 F.3d 926,

 928 (7th Cir. 2002) (“Parties who settle a legal dispute rather than pressing it to resolution by the

 court often do so, in part anyway, because they do not want the terms of the resolution to be

 made public.”).

        Indeed, courts routinely permit litigants to file FLSA settlement agreements under seal.

 See, e.g., Medley v. Am. Cancer Soc’y, 2010 U.S. Dist. LEXIS 75098, at *1 n.1 (S.D.N.Y. July

 23, 2010) (“Because the terms of the settlement agreement are confidential, it will be filed under

 seal.”); Dillworth v. Case Farms Processing, Inc., 2010 U.S. Dist. LEXIS 20446, at *2 (N.D.

 Ohio Mar. 8, 2010) (proposed FLSA settlement agreement filed under seal); Perez v. Carey Int’l,

 Inc., 2008 U.S. Dist. LEXIS 110612, at *6 (S.D. Fla. Sept. 26, 2008) (noting “[c]onfidentiality is

 often an important element in successful settlements” and recounting that the court conducted an

 in camera review of FLSA settlement agreement). These cases demonstrate that FLSA

 settlement agreements may be filed under seal where the Parties show that their interests

 outweigh the public’s interest in access to judicial records. See Green v. Hepaco, LLC, 2014 U.S.

 Dist. LEXIS 83155, at *4 (W.D. Tenn. June 12, 2014).

        Here, the Parties agree that the confidentiality of their Agreement is a material term that

 was critical to their mutual consent to the Agreement. Any public interest in the settlement terms

 is minimal and greatly outweighed by the strong public policy favoring confidential settlement




                                                  2
Case 4:17-cv-00051-JHM-HBB Document 56 Filed 08/16/19 Page 3 of 4 PageID #: 349




 negotiations and the prompt settlement of litigation. See Mitcham v. Intrepid U.S.A., Inc., 2019

 U.S. Dist. LEXIS 88864, at *10 (W.D. Ky. May 28, 2019) (citations omitted) (recognizing

 “policy of encouraging the settlement of litigation” in context of FLSA collective action

 proceeding). Further, an order permitting the Parties to file the Agreement under seal is

 consistent with practice in this Court. See Order Allowing Filing Under Seal of Settlement

 Agreement and Joint Motion for Approval of Settlement Agreement, Brittany Rogers v. The

 Webstaurant Store, Inc., 4:18-CV-00074-JHM, DN 89 (Mar. 28, 2019). The Parties therefore

 respectfully request leave to file their Agreement under seal.

                                          CONCLUSION

        For the above-stated reasons, the Court is respectfully requested to enter an order

 permitting the Parties to file their confidential Agreement under seal.




                                                  3
Case 4:17-cv-00051-JHM-HBB Document 56 Filed 08/16/19 Page 4 of 4 PageID #: 350




 Respectfully submitted,


 s/Lane C. Siesky (w/permission)                   s/Steven T. Clark
 Kyle F. Biesecker                                 John O. Sheller
 Andrew Dutkanych                                  Jeffrey A. Calabrese
 Biesecker Dutkanych & Macer, LLC                  Steven T. Clark
 411 Main Street                                   Stoll Keenon Ogden PLLC
 Evansville, Indiana 47708                         500 W. Jefferson Street, Suite 2000
 kfb@bdlegal.com                                   Louisville, Kentucky 40202
 ad@bdlegal.com                                    john.sheller@skofirm.com
                                                   jeff.calabrese@skofirm.com
 and                                               steven.clark@skofirm.com

 Lane C. Siesky                                    Counsel for Defendant/Counterclaimant
 Karolina Viehe
 Douglas K. Briody
 Siesky Law Firm, PC
 4424 Vogel Road, Suite 405
 Evansville, Indiana 47715
 lane@sieskylaw.com
 karolina@sieskylaw.com
 doug@sieskylaw.com

 Counsel for Plaintiffs/Counter-Defendants


                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was served via the Court’s electronic filing system,
 which will send notification to all counsel of record.



                                                   s/Steven T. Clark
                                                   Counsel for Defendant/Counterclaimant




 120863.157164/8015356.1

                                               4
